NO.
12-07-00158-CR
NO. 12-07-00159-CR
NO. 12-07-00160-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JOHN EDWARD MONEY,  §          APPEALS
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
was charged in three separate cases with aggravated sexual assault of a child
and two counts of indecency with a child. 
In each case, Appellant pleaded guilty and the trial court assessed
punishment.  We have received the trial
court’s certification showing that Appellant waived his right to appeal in each
case.  See Tex. R. App. P. 25.2(d). 
Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered May 29,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)